{¶ 41} I respectfully dissent. The sentence is constitutionally infirm in light of the United States Supreme Court's decision in Blakely v.Washington.2
 {¶ 42} For the reasons stated in my prior concurring and dissenting opinions, the trial court's imposition of consecutive sentences violated the Sixth Amendment right to a jury trial, as explained in Blakely v.Washington.3
 {¶ 43} This matter should be remanded for resentencing consistent withBlakely v. Washington.
2 Blakely v. Washington (2004), 542 U.S. 296.
3 See State v. Green, 11th Dist. No. 2003-A-0089, 2005-Ohio-3268
(O'Neill, J., concurring); State v. Semala, 11th Dist. No. 2003-L-128,2005-Ohio-2653 (O'Neill, J., dissenting).